Citation Nr: 1533973	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-43 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent for post-traumatic left knee arthritis.

2.  Entitlement to an increased rating, greater than 20 percent for lumbar spine intervertebral disc syndrome with L2-4 sensory deficits in the external cutaneous and sciatic nerves of both lower extremities. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1990 until January 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased ratings for left knee and low back disabilities.  The Veteran appealed from the denials and the matters are now before the Board.
 
In May 2015 the Veteran, through her representative, waived initial consideration by the Agency of Original Jurisdiction (AOJ), of evidence which had been received since that most recent readjudication of her claims in a September 2010 statement of the case.

The Veteran recently filed claims for PTSD (post traumatic stress disorder) and/or an anxiety disorder, sleep disturbances, and hair loss.  The RO has not yet had an opportunity to develop these claims, and they are REFERRED for appropriate action.

The issue of an increased rating for lumbar spine intervertebral disc syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire rating period, post-traumatic left knee arthritis has been productive of full range of motion, but with pain. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-traumatic left knee arthritis have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Post-traumatic Left Knee Arthritis

The Veteran, for whom service connection for left knee arthritis has previously been established, is seeking an evaluation greater than the current 10 percent rating.  In a June 2009 letter, the Veteran endorsed "throbbing pain, swelling and locking" of her left knee, and in her May 2010 notice of disagreement, she commented that her private physician had informed her that she "would need [to have her] kneecap replaced," and that this assessment was confirmed by a magnetic resonance imaging (MRI) study.  In October 2010 she indicated that she has been prescribed the use of a knee brace.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

The Veteran's left knee disability is rated as 10 percent disabling, effective September 14, 1997 under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5260 (2014).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5260 is used for rating the Veteran's limitation of motion of the knee, while DC 5010 relates to traumatic arthritis, the underlying source of the disability.

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.   DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Normal range of motion for the leg/knee is 140 degrees of flexion and 0 degrees of extension. 

In evaluating the Veteran's range of motion, the Board considers any additional functional loss of use due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  

As stated, the Veteran has endorsed "throbbing pain, swelling and locking" of her left knee, and to the extent that such symptoms are capable of lay observation, the Board finds the Veteran's complaints to be both competent and probative in evaluating the current level of knee symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).

After reviewing the entire claims file, the Board finds that the Veteran's left knee arthritis has been not more than 10 percent disabling for any period on appeal.  Specifically, range of motion has been functionally limited to 40 degrees of flexion and has been without limitation of extension.
	
On private assessment in September 2009, an MRI study suggested possible patellofemoral syndrome.  It was recommended that the Veteran undergo physical therapy to "help unload the lateral facet of the patella," and that she may benefit from steroid injections and use of a knee brace.

On more detailed examination in September 2009, the Veteran reported that knee symptoms had been ongoing since 1992, and presently she experiences stiffness, swelling, giving way, locking, dislocation, tenderness, and pain in the left knee.  These symptoms occurred three to four times a week, lasting up to an entire day.  Throughout the day, pain is usually at a background level of five to six out of ten, flaring to eight out of ten in the evening.  Symptoms were aggravated by physical activity, came on spontaneously, and resolved spontaneously.  The Veteran's left knee disability "affect[ed] her ability to walk and stand for long periods of time," and though she was being evaluated at a private facility, she had undergone no specific treatment, hospitalization, or surgery.  The examiner stated that he had no recommendation for bed rest or joint replacement.

The Veteran's gait was normal, and there was no sign of abnormal weightbearing.  The left knee was tender over the lateral aspect, but showed no swelling, erythema, crepitus, or ankylosis.  Range of motion testing revealed flexion to 140 degrees, but with pain at 40 degrees, and extension to zero degrees, but with pain at 20 degrees.  Repetitive use caused pain, fatigue, weakness, and lack of endurance, but no incoordination or additional decrease in range of motion.

There was no medial or lateral collateral ligaments instability, and anterior and posterior cruciate ligaments were also stable.  On review of a private MRI performed in September 2009, the examiner concluded that the Veteran had an osteochondral defect in the lateral aspect of the patella with a full-thickness cartilage defect and underlying signal intensity changes of the subchondral bone and bone marrow.

Again, in order to warrant a rating of greater than 10 percent for limitation of flexion, range of motion must be functionally limited to less than 30 degrees.  Here, however, even taking in to account such factors as pain, weakness, excess fatigability, and incoordination, she has had full flexion to 140 degrees, but with pain beginning at 40 degrees.  With regard to extension, VA examination shows that pain on motion begins at 20 degrees, suggestive of a 30 percent evaluation under DC 5261.  On carefully consideration, however, the Board notes that while pain itself may begin at 20 degrees of extension, the Veteran nonetheless maintains the ability to fully extend the leg to 0 degrees, and she has a normal gait, without the use of an assistive devise, and without any signs of abnormal weightbearing.  Given these facts, the Board finds that extension of the knee - though painful - is simply not functionally restricted in the same manner as if limited to only 20 degrees of extension.  For these reasons, a higher rating for limitation of extension is not warranted.  Since she has full extension, a separate compensable rating is also not warranted.  VAOPGCPREC 9-04

The Board has specifically considered whether a separate evaluation is warranted for instability or limitation of extension.  See VAOPGCPREC 23-97; (interpreting that arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; (interpreting that if a veteran has a disability rating under DCs 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  While the Veteran has competently endorsed some subjective feelings of instability, physical examination has shown no evidence of lateral instability (or subluxation) as required for a rating under DC 5257.  Therefore, a separate rating cannot be assigned.

The Veteran has stated her private physician told her the kneecap would need to be replaced in the future.  A disability rating is based on current severity, not on the potential for future surgical intervention.  If she does have any surgery for the left knee, she should advise VA as additional benefits may be available to her.

Finally, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected left knee disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Here, the Veteran has no ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263), and thus ratings under these Codes are not applicable.  

Accordingly, the Board concludes that the Veteran's left knee disability has been 10 percent disabling, and no higher, throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Having assessed the Veteran's schedular rating, the Board has also considered whether referral for an extraschedular rating is warranted for service-connected left knee arthritis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion, to include as due to such factors as pain, weakness, excess fatigability, or incoordination; thus, the demonstrated manifestations - namely pain on motion, and associated limitations in the Veteran's ability to walk or stand for long periods of time - are contemplated by the provisions of the rating schedule as both walking and standing are activities dependent on movement of the knee.  

Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected left knee disability that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability of intervertebral disc syndrome of the lumbar spine in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by her left knee disability, and during the September 2009 VA examination, the examiner noted that she held a job at the Family Housing Administration.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claim.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in the July 2009.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of treatment at Camp Lejeune.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in September 2009, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.    While the VA examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding her left knee.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  On two occasions the Veteran suggested that a VA examination was deficient for failure to properly measure range of motion.  On careful review, it is apparent that the Veteran's complaints to that end, were focused on a June 2009 examination of her spine, rather than the September 2009 examination of her left knee.  The distinction was made evident in October 2010 when the Veteran specifically referenced the "appointment dated June 25, 2009," the date of her spinal examination.

Moreover, although the last knee examination was performed over five years ago, there is no need to obtain another examination.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Neither the Veteran nor her representative has contended that her left knee condition has gotten worse since the last VA examination was conducted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  The Veteran has not submitted any statements since the 2009 exam that describe symptoms that could suggest a worsening of the left knee condition.  Although she submitted private medical evidence from Dr. Robert Krause in 2014 and from Drs. Wesley Hambright and Eusebio Desuyo in 2015, none of this evidence referenced her knee condition.  Therefore, although the representative requested a remand of this claim for a new examination, the Board finds that the VA has complied with its duty to assist in affording the Veteran the 2009 examination and a new examination is not required.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 10 percent for post-traumatic left knee arthritis is denied.	


REMAND

The Veteran is seeking an increased rating for her service-connected intervertebral disc syndrome of the lumbar spine.  While she underwent a VA examination in June 2009, she has repeatedly suggested that the examiner was distracted and, most worryingly, failed to actually measure the Veteran's range of motion of her back.  Review of the examiner's report indeed reflects that the examiner not only referred to the Veteran by the incorrect gender, she went so far as to affirmatively state that her intervertebral disc syndrome "does not cause any . . . erectile dysfunction."

Additionally, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine under which the Veteran's intervertebral disc syndrome is rated, requires an evaluation for "any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  38 C.F.R. § 4.71a (2014).  The June 2009 examiner provided only a cursory neurologic examination, insufficient for rating purposes as it leaves the Board unable to properly assess the extent and nature of those neurologic symptoms associated with service-connected intervertebral disc syndrome. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for spine and neurologic examinations.  The claims file must be provided to the examiner.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal for which a notice of disagreement has been filed, including entitlement to one or more separate evaluations for neurologic disorders associated with intervertebral disc syndrome, remains denied, the appellant and her representative should be notified and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


